DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1, 6, 9 & 17 are objected to because of the following informalities:  The claim limitation “computer-executable instructions” should be changed to “non-transitory computer executable instructions.”  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
It is unclear as to what is being claimed due to the limitation of claim 1, “…as sensor configured to be implanted within and/or worn externally on the limb…” since said limitation is indefinite as to what is being claimed, i.e. the claim sets forth the limitation “and/or” which provides an indefiniteness to what is given patentable weight.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6, 9-10 & 17-18 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tyler et al. (US 2014/0211593).
Tyler et al. discloses:

1.    A system (Fig. 11) for promoting neuroplasticity (e.g., via the disclosed means of providing brain stimulation by bioTu) in a brain of a subject to improve and/or restore neural control of a limb of the subject, the system comprising: a sensor (e.g., element 1101) configured to be implanted within and/or worn externally on the limb of the subject, wherein the sensor is configured to detect one or more signals associated with the limb of the subject; a stimulating component (e.g., means of providing delivery of a bioTU protocol, 1104) configured to be implanted within and/or worn externally by the subject proximate to a region of the brain, wherein the stimulating component is configured to receive a stimulation pattern (e.g., via the disclosed bioTu parameters) and to stimulate the region of the brain based on the stimulation pattern; and a computing device (e.g., via the disclosed processor unit, 1102) communicatively coupled to the sensor and the stimulating component, the computing device having a memory (e.g., via the disclosed ‘storage system’) containing computer-executable instructions and a processor for executing the computer-executable instructions contained in the memory, wherein the computer-executable instructions include instructions for receiving the signals associated with the limb of the subject from the sensor; generating the stimulation pattern based on the received signals 

2.    The system of claim 1 wherein the sensor is configured to detect movement of the limb (e.g., via the disclosed accelerometer, etc.), and wherein the signals associated with the limb of the subject are signals representative of the movement of the limb [e.g., 0135].

3.    The system of claim 2 wherein the sensor is an inertial measurement unit configured to be worn externally on the limb of the subject [e.g., 0135].

4.     The system of claim 1 wherein the sensor is configured to detect electrical activity of a muscle in the limb, and wherein the signals associated with the limb of the subject are signals representative of the electrical activity of the muscle [e.g., 0135].

5.    The system of claim 1 wherein the signals associated with the limb of the subject are electromyography signals (e.g., [0134]-[0135] & [0141]).

6.    The system of claim 1 wherein the sensor is a movement sensor configured to detect movement of the limb, wherein the signals associated with the limb of the subject are signals representative of the movement of the limb, and wherein the system further comprises: an activity sensor configured to be implanted within and/or worn externally on the limb of the subject and configured to detect electrical activity of a muscle in the limb, wherein the computer-executable instructions further include instructions for— receiving (a) the signals representative of the movement of the limb from the movement sensor and (b) the detected electrical activity of the muscle from the activity sensor; and



9.    A system for promoting neuroplasticity in a brain of a subject to improve and/or restore neural function, the system comprising: a first stimulating component configured to implanted within and/or worn externally by the subject proximate to a first region of the brain, wherein the first stimulating component (e.g., via the disclosed  is configured to receive a first stimulation pattern and to stimulate the first region of the brain based on the first stimulation pattern; a second stimulating component configured to implanted within and/or worn externally by the subject proximate to a second region of the brain, wherein the second stimulating component is configured to receive a second stimulation pattern and to stimulate the second region of the brain based on the second stimulation pattern; and a computing device communicatively coupled to the first and second stimulating components, the computing device having a memory containing computer-executable instructions and a processor for executing the computer-executable instructions contained in the memory, wherein the computer-executable instructions include instructions for outputting the first stimulation pattern to the first stimulating component; and a predetermined time after outputting the first stimulation pattern, outputting the second stimulation pattern to the second stimulating component {e.g., [0052], [0077]-[0079], [0094], [0112]-[0115], [0135] & (Fig. 11)}.

10.    The system of claim 9 wherein the predetermined time is between about 5-25 milliseconds [e.g., 0079].



18.    The system of claim 17 wherein the neural signals are beta waves having a frequency of between about 15-25 hertz [e.g., 0077].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE F JOHNSON whose telephone number is (571)270-5040.  The examiner can normally be reached on Mon-Thu 7:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Jennifer McDonald can be reached on 571-270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICOLE F LAVERT/Primary Examiner, Art Unit 3792